Citation Nr: 0734639	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2007, the veteran's motion to advance this case on 
the docket due to advancing age was granted pursuant to 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has claimed entitlement to service connection for 
bilateral hearing loss and tinnitus which he alleges is due 
to acoustic trauma he experienced during World War II.  The 
fact that the veteran was exposed to acoustic trauma during 
active duty has been conceded by VA.  The competent evidence 
of record demonstrates that the veteran currently experiences 
hearing loss and tinnitus.  

The examiner who conducted an August 2005 VA examination 
diagnosed the presence of moderately severe sensorineural 
hearing loss in both ears.  He noted, however, that he was 
unable to provide an opinion as to whether the hearing loss 
was caused by in-service noise exposure without resorting to 
speculation as he did not have access to the veteran's claims 
file and service medical records.  

In May 2006, VA arranged for another opinion to be provided 
regarding the etiology of the claimed hearing loss and 
tinnitus.  This examiner had access to the veteran's medical 
records and claims file.  She also diagnosed mild to moderate 
sensorineural hearing loss in both ears as well as tinnitus.  
The examiner found that the veteran's hearing loss and 
tinnitus were predominantly of the high frequency nature 
which was characteristic of noise exposure.  With regard to 
the etiology of the hearing loss, the examiner noted that the 
veteran had only been evaluated using the whispered voice 
testing in the military "so we have no way of knowing for 
sure whether or not the veteran suffered high frequency 
hearing loss from his combat duty."  The examiner did not 
provide an opinion regarding the etiology of the tinnitus.  

The Board finds that another VA examination should be 
obtained to determine the nature, extent and etiology of any 
hearing loss and tinnitus found on examination.  The Board 
notes that service connection is warranted if the evidence of 
record is in relative equipoise with regard to a claim.  In 
the current case, there is essentially no competent evidence 
of record which provides an opinion regarding the etiology of 
the hearing loss and tinnitus.  The examiner who conducted 
the August 2005 VA examination found that he could not 
provide an opinion without resorting to speculation as he did 
not have access to the veteran's claims file.  The examiner 
who conducted the May 2006 VA examination did not provide an 
opinion regarding the etiology as, according to her, there 
was no way of knowing the etiology for sure.  The Board 
finds, however, that the correct standard to be applied by 
the examiner is whether it is at least as likely as not that 
the veteran currently experiences hearing loss and/or 
tinnitus as a result of acoustic trauma during active duty.  
This standard is a lesser standard than knowing "for sure" 
the etiology of the disabilities.  The Board finds that 
another VA examination is necessary in order to obtain the 
required opinions.  

The Board notes that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have not been met with regard 
to the tinnitus claim.  Under the VCAA, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, (3) that the claimant is 
expected to provide, and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should also apprise the veteran of the criteria for 
assigning disability ratings and for award of an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the current case, there is no evidence of record 
indicating that the veteran received any pertinent 
notifications regarding his tinnitus claim.  The only duty-
to-assist letter associated with the claims file is dated in 
June 2005 and deals only with the veteran's hearing loss 
claim.  VCAA notice errors are presumed prejudicial and 
require reversal unless it can be shown "that the error did 
not affect the essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  The Board 
finds that proper VCAA notification must be provided to the 
veteran for his tinnitus claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with an appropriate VCAA notice for his 
tinnitus claim, informing the veteran of 
any information and evidence not of 
record (1) that is necessary to 
substantiate claim, (2) that VA will seek 
to provide, (3) that the veteran is 
expected to provide, and asking the 
veteran to provide any evidence in his 
possession that pertains to the claim in  
accordance with 38 C.F.R. § 3.159(b)(1).  
The notice should also address all five 
elements of a service connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law. 

2.  The veteran should be scheduled for a 
VA audiology examination to provide an 
opinion as to whether it is at least as 
likely as not that any currently existing 
hearing loss and/or tinnitus was incurred 
in or aggravated by active duty service.  
The claims files must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner should determine whether the 
veteran has a hearing loss disability by 
VA standards (i.e., under 38 C.F.R. 
§ 3.385), and, if so, opine whether such 
disability is, at least as likely as not 
(50 percent or greater likelihood), 
related to noise exposure in service or 
is otherwise related to the veteran's 
service.  The examiner is also requested 
to render an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that tinnitus was due 
to noise exposure in service.  The 
veteran's exposure to acoustic trauma 
while on active duty should be presumed.  
A complete rationale must be given for 
all opinions and conclusions expressed.  
In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so 
state.  

3.  After undertaking any other 
development deemed appropriate in 
addition to that specified above, 
re-adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

